DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14, 16 and 21-25 are currently pending. Claims 15 and 17-20 were previously canceled. No new claims have been added.

Response to Amendment
Applicant's amendments to independent claims 1, 12 and 21 have overcome their current rejection, and the case is now in condition for immediate allowance. A Notice of Allowance (NOA) is issued herewith.

Allowable Subject Matter
Claims 1-14, 16 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	Re claim 1, the prior arts of record taken alone or in combination neither  anticipates, nor renders obvious the limitation(s) of: “a connecting structure penetrating the second substrate and a portion of the dielectric layer and electrically coupled to the conductive layer, wherein the connecting structure has a U shape; … (and) a first buffer layer between the connecting structure and the dielectric layer and between the connecting structure and the second substrate, wherein the first buffer layer is in contact with the conductive layer” as recited in claim 1. 
In Re claims 2-11, they are also allowed for further limiting and depending from claim 1.

B.	Re claim 12, the prior arts of record taken alone or in combination neither  anticipates, nor renders obvious the limitation(s) of: “wherein the connecting structure has a U shape; a first buffer layer disposed between the connecting structure and the dielectric layer and between the connecting structure and the second substrate, wherein the first buffer layer is in contact with the conductive layer; and a passivation layer in contact with the connecting structure and the sealing structure, wherein the passivation layer is separated from the second buffer layer by the sealing structure” as recited in claim 12.
In Re claims 13, 14 and 16, they are also allowed for further limiting and depending from claim 12.

C.	Re claim 21, the prior arts of record taken alone or in combination neither  anticipates, nor renders obvious the limitation(s) of: “a conductive layer disposed in the dielectric layer, wherein the conductive layer has a U shape; and a buffer layer disposed between the connecting structure and the dielectric layer and between the connecting structure and the second substrate, wherein the buffer layer comprises a first portion between the second substrate and the conductive layer, a second portion between the dielectric layer and the conductive layer, and the second portion of the buffer layer is in contact with the conductive layer” as recited in claim 21.
In Re claims 22-25, they are also allowed for further limiting and depending from claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/NDUKA E OJEH/Primary Examiner, Art Unit 2892